William B. Brown, J.,
dissenting. In the instant cause, the majority does not merely apply Hawkins v. Ivy (1977), 50 Ohio St. 2d 114. Rather, it sanctions a somewhat different approach to the issue of wanton misconduct with which I disagree. In Hawkins, we held that where the probability of harm was great, a tortfeasor’s complete failure “to exercise any care whatsoever” constituted wanton misconduct, entitling a plaintiff to a directed verdict. Here, the majority reads Hawkins to imply that a similar tortfeasor is himself entitled to a directed verdict where such a complete failure to exercise any care is absent.
I agree with Hawkins insofar as it establishes that an appropriate demonstration of a tortfeasor’s complete failure to exercise any care is sufficient to direct a verdict for a plaintiff on the issue of wanton misconduct. I do not agree with the majority that a plaintiff should be required to offer evidence tending to show a tortfeasor’s complete failure to exercise any care in order to survive a tortfeasor’s motion for a directed verdict. In the majority’s view, a tortfeasor need on*145ly show that he lifted a finger in order for his motion for a directed verdict to be granted. Surely, the issue of wanton misconduct cannot be determined without considering the precise interests compromised by the tortfeasor’s conduct.
Moreover, the approach that the majority adopts makes it virtually impossible for a plaintiff to prevail on this issue. Contributory negligence has thus become, in effect, a defense to “wanton” misconduct, as well as to negligence. It should not be so easy for tortfeasors to escape liability.
Celebrezze, C. J., and Lynch, J., concur in the foregoing dissenting opinion.